COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

 Cause number:                  01-19-00336-CV
 Style:                         Dezzie Brumfield d/b/a LAD Enterprises, et al. v. Robert Williamson, et al.
 Date motion filed:             March 24, 2020
 Type of motion:                Appellants’ Partially Opposed Motion to Extend Word Limit for a Single Reply Brief
 Party filing motion:           Appellants
 Document to be filed:          Appellants’ reply brief

Is appeal accelerated?

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                   Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
           Denied
           Dismissed
           Other: _____________________________________




Judge’s signature: ___/s/ Julie Countiss_______
                    Acting individually        Acting for the Court


Date: ____April 7, 2020______